ORDER

PER CURIAM.
Defendant appeals from the judgment entered after a bench trial finding him guilty of felony stealing, in violation of Section 570.030 RSMo (Cum.Supp.1998); forcible rape, in violation of Section 566.030 RSMo (Cum.Supp.1998); felonious restraint, in violation of Section 565.120 RSMo (1994); endangering the welfare of the child, in violation of Section 568.045 RSMo (Cum.Supp.1998); kidnapping, in violation of Section 565.110 RSMo (1994); armed criminal action, in violation of Sec*873tion 571.015 RSMo (1994); and felonious restraint, in violation of Section 565.120 RSMo (1994). The trial court found defendant to be a prior and persistent offender and sentenced him to consecutive terms of seven years imprisonment on the felony stealing and two felonious restraint counts, twenty years on the forcible rape and armed criminal action counts, five years on the endangerment count, and fifteen years on the kidnapping count, for a total of eighty-one years.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).